UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4761


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY JAMES WEBSTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00048-NCT-1)


Submitted:   March 5, 2010                 Decided:   March 23, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy      Webster         pleaded         guilty    to     possession        of    a

firearm   after      having     previously               been    convicted     of    a     crime

punishable    by    a    term   of       imprisonment           exceeding     one    year,       in

violation     of    18    U.S.C.         §§ 922(g)(1),            924(e)    (2006).          The

district court sentenced Webster to 200 months of imprisonment

and   Webster      now   appeals.           His      attorney       has     filed     a     brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

one issue but stating that there are no meritorious issues for

appeal.      Webster      filed      a    pro       se    supplemental       brief    raising

additional issues. *       We affirm.

            In     the   Anders      brief,         counsel       questions       whether     the

district court erred in finding that Webster was an armed career

criminal under the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e).     In an appeal premised upon indistinguishable facts,

this court has previously rejected a similar challenge, United

States v. Clark, 993 F.2d 402 (4th Cir. 1993), thus establishing

circuit     authority      binding          on       subsequent          panels.          United

States v.     Collins,      415 F.3d 304,       311    (4th     Cir.     2005)    (“A

decision of a panel of this court becomes the law of the circuit

and is binding on other panels unless it is overruled by a


      *
       We have considered the claims raised in Webster’s pro se
brief and conclude the claims lack merit.



                                                2
subsequent      en    banc   opinion      of    this   court    or   a     superseding

contrary decision of the Supreme Court.”) (internal quotation

marks and citation omitted).              Therefore, this claim fails.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.          We therefore affirm the judgment of the district

court.     This      court   requires      that    counsel     inform      Webster,   in

writing,   of     the   right      to   petition    the   Supreme     Court    of     the

United States for further review.                  If Webster requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Webster.                           We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the    materials      before     the    court     and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3